Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 19, 2020

                                       No. 04-19-00744-CR

                                    Marshall Hondo RILEY,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 18-10-166-CRW
                         Honorable Russell Wilson, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due to be filed on January 13, 2020. On January 22,
2020, appellant filed a motion requesting a thirty-day extension of time to file the brief. We
granted the motion, making appellant’s brief due no later than February 12, 2020. On February
14, 2020, appellant filed a motion requesting a sixteen-day extension of time to file the brief. The
motion is GRANTED. It is ORDERED that appellant’s brief is due no later than February 28,
2020.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court